United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1672
                       ___________________________

                              James Charles Fudge

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Grant Harris, Former Warden, ADC, Assistant Deputy Director; Moses Jackson,
Deputy Assistant Warden, Varner Supermax, ADC; James Banks, Warden, ADC;
Randall Watson, Warden, Varner Supermax, ADC; Curtis Meinzer, Former ADC
 Deputy Assistant Warden; James Chaney, Security Official, Varner Supermax,
 ADC; C. Paskell, Security Official, Varner Supermax, ADC; Justine M. Minor,
 Mrs., Disciplinary Hearing Official; Keith Waddle, Mr., Disciplinary Hearing
Official; Stephen Watson, Security Official, Varner Supermax; Jeffrey Andrews,
                      Security Official, Varner Supermax

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: December 7, 2016
                           Filed: December 9, 2016
                                [Unpublished]
                                ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
      Arkansas inmate James Fudge appeals the district court’s1 adverse grant of
summary judgment on his due process claim related to his ongoing segregated
confinement. After carefully reviewing the record and the parties’ arguments on
appeal, we conclude that the district court’s decision was proper. See Beaulieu v.
Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment reviewed
de novo); Rahman X v. Morgan, 300 F.3d 970, 973-74 (8th Cir. 2002) (discussing due
process requirements related to ongoing confinement in administrative segregation).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the proposed findings and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                        -2-